Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/929,378 filed on May 09, 2022.

Specification
3.	The spec objection has been withdrawn per discussion with the pre-appeal team.

Drawings
4.	The drawings objections have been withdrawn per discussion with the pre-appeal team.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Kevin Hawkes, Reg. No. 75,607, Tel: 480-264-6075 on 07/08/2022 and subsequent communication 07/11/2022.
Please amend the claims 1, 15 as follows:
Claim 1. (Currently Amended) A silicon-on-insulator (SOI) die comprising:
a silicon layer comprising a first side and a second side; 
a conductive layer coupled directly to the second side of the silicon layer; and
an insulative layer coupled directly to the conductive layer 
wherein the insulative layer is only through the conductive layer and the second side of the silicon layer; and
wherein the silicon layer is thinned through a backgrinding process 
wherein the silicon layer is less than 35 micrometers thick.

Claim 15. (Currently Amended) A silicon-on-insulator (SOI) die consisting of:
a silicon layer comprising a first side and a second side;
a semiconductor device coupled to the first side of the silicon layer; and 
an insulative layer coupled directly to a conductive layer coupled directly to the silicon layer;
wherein the silicon layer is thinned to through a backgrinding process.

Reasons for Indicating Allowable Subject Matter
7.	Claims 1-2, 4-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a silicon-on-insulator (SOI) die comprising:
....
wherein the insulative layer is coupled to silicon only through the conductive layer and the second side of the silicon layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 7: the prior art of record alone or in combination neither teaches nor makes obvious a silicon-on-insulator (SOI) die, comprising:
....
wherein the insulative layer is coupled to silicon only through the conductive layer and the second side of the silicon layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 15: the prior art of record alone or in combination neither teaches nor makes obvious a silicon-on-insulator (SOI) die consisting of:
....
an insulative layer coupled directly to a conductive layer coupled directly to the silicon layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a silicon-on-insulator (SOI) die in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 7 and 15 are allowable. Since the independent claims 1, 7 and 15 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2, 4-6 of the independent claim 1, the dependent claim 8-14 of the independent claim 7, and the dependent claim 16-20 of the independent claim 15, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 7 and 15 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 7 and 15 are deemed patentable over the prior art.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819